 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Family Housing and Adult Resources, Inc. and ees Internatonal Union, AFL±CIO. Case 20± CA±27329 October 23, 1996 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX eral Counsel of the National Labor Relations Board is-sued a complaint on August 9, 1996, alleging that the Respondent has violated Section 8(a)(5) and (1) of the 
National Labor Relations Act by refusing the Union's request to bargain and to furnish information following the Union's certification in Case 20±RC±17080.1 tion proceeding as defined in the Board's Rules and Regulations, Secs. 102.68 and 102.69(g); Frontier 
Hotel, 265 NLRB 343 (1982).) The Respondent filed fenses. On September 26, 1996, the General Counsel filed a Motion for Summary Judgment. On September 27, 
ceeding to the Board and a Notice to Show Cause why 
the motion should not be granted. On October 11, 1996, the Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member 
panel. Ruling on Motion for Summary Judgment In its answer and response, the Respondent admits 
mation, but attacks the validity of the certification on the basis of its arguments in support of its objections 
to the election and with respect to certain challenged ballots. All representation issues raised by the Respondent 
tation proceeding. The Respondent does not offer to viously unavailable evidence, nor does it allege any special circumstances that would require the Board to 
ceeding. We therefore find that the Respondent has not 1 The complaint was amended on August 27, 1996, to delete a paragraph which alleged that the Respondent had unlawfully refused to provide certain information related to its budget. raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). We also find that there are no issues warranting a 
mation. The complaint alleges that the Union requested the following information from the Respondent: (a) A list of all current employees, including their names, dates of hire, rates of pay, job classification, curity number. cedures. dures in effect if not written or compiled as per item (b) above. (d) A copy of all employee benefit plans, including health and welfare, pension, training and education, 
legal services, child care, or any other plans which re-late to employees. (e) A copy of all current job descriptions inclusive of the date such descriptions were made effective. (f) A copy of all disciplinary notices, warnings, or records of disciplinary personnel actions for the period of April 1, 1995, to the present. ent has no information or belief concerning whether 
the foregoing information is necessary and relevant to 
cial security numbers requested in paragraph (a),2 the nished on request. See Trustees of Masonic Hall, 261 NLRB 436 (1982), and Mobay Chemical Corp., 233 NLRB 109 (1977). Accordingly, we grant the Motion for Summary Judgment and will order the Respondent to bargain 
ception of employee social security numbers. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a nonprofit corporation with an office and place of business in Belmont, California, has been engaged in the business of providing residential training and other services to endar year ending December 31, 1995, the Respondent 
in conducting its business operations described above, chased and received at its Belmont, California facility 2 See, e.g., Dexter Fastener Technologies, 321 NLRB No. 88 (July 5, 1996). 322 NLRB No. 65  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD goods valued at more than $3000 which originated from points outside the State of California. We find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and tion within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held March 9, 1995, the Union was certified on May 23, 1996, as the exclusive collective-bargaining representative of the employees in the following appropriate unit: All full-time and regular part-time residential staff 
and day program staff, and all ILT staff who have been assigned client(s) on a regular basis during the two-month period immediately preceding the 
ployees, guards, and supervisors as defined in the Act. The Union continues to be the exclusive representative under Section 9(a) of the Act. B. Refusal to Bargain spondent to bargain and to furnish information and, ent has refused. We find that this refusal constitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after June 5, 1996, to bargain with the Union as the exclusive collective-bargaining representative of employees in the appropriate unit and by refusing on and after June 19, 1996, to furnish the Union requested necessary and relevant information, the Respondent has engaged in unfair labor practices 
affecting commerce within the meaning of Section 8(a)(5) and (1) and Section 2(6) and (7) of the Act. REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to 
cease and desist, to bargain on request with the Union, derstanding in a signed agreement. We also shall order the Respondent to furnish the Union the information 
requested with the exception of the social security numbers. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 
F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Family Housing and Adult Resources, sors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Social Services Union, Local 535, Service Employees International Union, AFL±CIO as the exclusive bargaining representative of the employees in the bargaining unit, and refusing to 
ative of the unit employees. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment and, if an understanding is reached, embody the understanding in a signed agreement: All full-time and regular part-time residential staff and day program staff, and all ILT staff who have been assigned client(s) on a regular basis during the two-month period immediately preceding the 
ployees, guards, and supervisors as defined in the Act. (b) Furnish the Union the information that it re-quested on June 5, 1996, except for the social security 
numbers of employees. (c) Within 14 days after service by the Region, post 
tached notice marked ``Appendix.''3 tice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices 3 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.''  FAMILY HOUSING & ADULT RESOURCES 3 to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of 
these proceedings, the Respondent has gone out of ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current 
spondent at any time since July 1, 1996. (d) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. October 23, 1996 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with Social Services Union, Local 535, Service Employees International Union, AFL±CIO as the exclusive representative of the 
employees in the bargaining unit, and WE WILL NOT refuse to furnish the Union information that is relevant 
and necessary to its role as the exclusive bargaining 
representative of the unit employees. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the 
rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees 
in the bargaining unit: All full-time and regular part-time residential staff 
and day program staff, and all ILT staff who have 
been assigned client(s) on a regular basis during 
the two-month period immediately preceding the 


ployees, guards, and supervisors as defined in the 
Act. WE WILL furnish the Union with the information that it requested on June 5, 1996, except for the social 
security numbers of employees. FAMILY HOUSING & ADULT RE-SOURCES, INC. 